DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-5, 15-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Selective-area low-pressure MOCVD of GaInAsP and related materials on planar InP substrates” (Gibbon).
	For claim 1, Gibbon teaches a method comprising: with a semiconductor wafer having an orientation in a plane (p. 999, 2. Experiment section, 1st paragraph, (100) substrate), depositing a mask to the semiconductor wafer, wherein the mask is configured to cover a portion of the semiconductor wafer (fig. 1, p. 999, 2. Experiment section, 2nd paragraph), and wherein the mask includes a perimeter having multiple sides such that most of the perimeter of the mask (fig. 1, 600-800 µm sides) is substantially aligned along a preferred crystal direction relative to the orientation to enhance or reduce growth enhancement at edges of the substantially aligned sides (fig. 2 and page 1000, 1st and 3rd full paragraphs); and performing Selective Area Epitaxy (SAE) growth on a surface of the semiconductor wafer (p.999, “3.1. selective growth of InP”).
For claim 2, Gibbon teaches the perimeter has a shape of a quadrilateral (fig. 1, (p.999, 2. Experiment section, 4th paragraph).
For claim 4, Gibbon teaches the surface includes a compound of group III and group V elements (p. 999, 2. Experiment section, 1st paragraph, (100) InP substrate).
For claim 5, Gibbon teaches the surface is Indium Phosphide (InP) and the plane is near a (100) orientation (p. 999, 2. Experiment section, 1st paragraph, (100) InP substrate).
For claim 15, Gibbon teaches a semiconductor device, for fabrication via a process of growing an epitaxial layer onto a semiconductor wafer via Selective Area Epitaxy (SAE), the semiconductor device comprises (p. 999, 2. Experiment section, 1st paragraph, (100) InP substrate): 
a first area covered by the mask which inhibits crystal growth on a surface of the first area (fig. 1, p. 999, 2. Experiment section, 2nd paragraph, and fig. 3, shows regions where mask prevented epitaxial growth); 
a second area, adjacent to the first area and not covered by a mask, which allows crystal growth on a surface of the second area (fig. 1, p. 999, 2. Experiment section, 4th paragraph, gap between masks, and fig. 3, shows regions with epitaxial growth); and 
a perimeter of the mask serving as a boundary between the first area and the second area (fig. 1), wherein multiple sides of the perimeter are positioned such that most of the perimeter of the mask (fig. 1, 600-800 µm sides) is substantially aligned along a preferred crystal direction relative to an orientation of the semiconductor wafer (p. 1000, 4th paragraph), to enhance or reduce growth enhancement at edges of the substantially aligned sides (this states an intended result rather than a structural limitation per se and does not distinguish the claimed invention from the prior art; further, as indicated by the applicant in the instant specification, growth enhancement depends on the alignment of the mask and therefore growth enhancement is inherently enhanced or reduced compared to another alignment which results in differing growth enhancement).
For claim 16, Gibbon teaches the perimeter has a shape of a quadrilateral (fig. 1, (p.999, 2. Experiment section, 4th paragraph).
For claim 18, Gibbon teaches the semiconductor wafer includes a compound of group III and group V elements (p. 999, 2. Experiment section, 1st paragraph, (100) InP substrate).
For claim 19, Gibbon teaches the surface is Indium Phosphide (InP) and the plane is near a (100) orientation (p. 999, 2. Experiment section, 1st paragraph, (100) InP substrate).
Claim Rejections - 35 USC § 103

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Selective-area low-pressure MOCVD of GaInAsP and related materials on planar InP substrates” (Gibbon) in view of “Anisotropic epitaxial growth in GaN selective area epitaxy” (Kapolnek).
For claims 6 and 20, Gibbon does not teach the preferred crystal direction is one or more of angles having approximate degrees of 34, 124, 214, 304, 56, 146, 236, and 326, relative to a [011] direction of the semiconductor wafer. However, Gibbons teaches the crystal direction is a results effective variable in selective area growth (fig. 1). As such, it would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the optimal crystal directions including of 34, 124, 214, 304, 56, 146, 236, and 326 degrees, relative to a [011] direction of the semiconductor wafer, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over “Selective-area low-pressure MOCVD of GaInAsP and related materials on planar InP substrates” (Gibbon) in view of “Anisotropic epitaxial growth in GaN selective area epitaxy” (Kapolnek) and US 6,317,445 (Coleman).
For claim 7, Gibbon does not teach a mask is for a spot size converter and the preferred crystal direction is selected to provide the maximum growth enhancement.
However, Gibbons teaches the crystal direction is a results effective variable in selective area growth (fig. 1). As such, it would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the optimal crystal directions including the preferred crystal direction is selected to provide the maximum growth enhancement, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
The combination of Gibbons and Kapolnek does not teach a mask is for a spot size converter. However, Coleman teaches using selective area epitaxy in order to grow spot converters (fig. 4 and abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the selective are growth of the previous combination in order to grow a spot size converter taught by Coleman.  Spot size converters have the well-known benefit of efficiently coupling elements with different dimensions. 
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over “Selective-area low-pressure MOCVD of GaInAsP and related materials on planar InP substrates” (Gibbon) in view of “Anisotropic epitaxial growth in GaN selective area epitaxy” (Kapolnek), US 6,198,854 (Takagi) and US 8,280,201 (Prosyk).
For claim 8, Gibbon does not teach the mask is for a traveling-wave electrode and the preferred crystal direction is selected to provide the reduced growth enhancement.
However, Gibbons teaches the crystal direction is a results effective variable in selective area growth (fig. 1). As such, it would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the optimal crystal directions including the preferred crystal direction is selected to provide the reduced growth enhancement, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
The combination of Gibbons and Kapolnek does not teach the mask is for a traveling-wave electrode. However, Takagi teaches using selective area epitaxy in order to grow modulators (fig. 5A-5D, col. 6, l. 7-10) and Prosyk teaches using traveling wave electrodes with modulators in order to provide a high-speed modulator (fig. 3, col. 2, l. 59-66).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the selective are growth of the previous combination in order to grow a modulator as taught by Takagi with a traveling -wave electrode as taught by Prosyk in order to provide a high-speed modulator.
Response to Arguments
Applicant's arguments filed 8/11/2020 have been fully considered but they are not persuasive. Applicant argues at page 7, final paragraph through page 8, first paragraph that Gibbon uses two adjacent masks while applicant is using a single mask which the applicant asserts is not taught by Gibbon. However, claims 1 and 15 refer to “a mask” which does not distinguish the claimed invention from the prior art. First, the adjacent masks of Gibbon could be collectively referred to as “a mask.” The claim language of the instant application does not require all portions of the mask to be contiguous; therefore, the two rectangular masks of Gibbon may read on “a mask.” Further, the two rectangular portions of Gibbon are patterned from a single silicon dioxide film (page 999, 3rd full paragraph).  Additionally, if it is assumed that the mask must be a continuous unbroken mask, a single rectangle 600-800 µm by 3-30 µm  in Gibbon figure1 may be considered to read on a continuous unbroken mask. While a mask is claimed, there is nothing in the claim language that prohibits addition masks from being present on the semiconductor wafer. 
Applicant argues at page 8, second paragraph that Gibbon does not teach “most of the perimeter of the mask is substantially aligned along a preferred crystal direction. However, as discussed in the rejection of claims 1 and 15 above, the 600-800 µm sides make up most of the perimeter of the mask and may be considered aligned along a preferred crystal direction.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael Carter/Primary Examiner, Art Unit 2828